NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD RYNN, next friend and parent of         No. 18-17426
MR, a minor person; next friend of M.R.,
                                                D.C. No. 2:18-cv-00414-JJT
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

GREGORY A. McKAY, in his official
capacity as Director of Arizona Department
of Child Safety and personally; et al.,

                Defendants-Appellees,

and

RENEE MILLER; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Richard Rynn appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims arising out of

defendants’ removal of his minor daughter from his custody. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Rynn’s claims against defendant

Frontera Arizona Empact-SPC because Rynn failed to allege facts sufficient to

state a plausible claim. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To state a

claim under § 1983, a plaintiff must . . . show that the alleged deprivation was

committed by a person acting under color of state law.”); Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); see also Ariz. Rev.

Stat. §§12-2603, 13-3620.




                                           2                                     18-17426
      The district court did not abuse its discretion in dismissing Rynn’s claims

against the State Defendants and the Quail Run Defendants pursuant to Arizona

Local Rule of Civil Procedure 7.2(i) for Rynn’s failure to file an opposition to the

motions to dismiss. See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007)

(setting forth standard of review and explaining that this court gives “[b]road

deference” to district court’s application of its local rules); D. Ariz. Loc. R. 7.2(i).

      AFFIRMED.




                                            3                                     18-17426